Fourth Court of Appeals
                                        San Antonio, Texas
                                                March 13, 2019

                                            No. 04-19-00094-CV

                                      IN RE Stephen Patrick BLACK

                                      Original Mandamus Proceeding 1

                                                    ORDER

         On February 22, 2019, relator filed a pro se petition for writ of mandamus complaining of
the trial court’s refusal to set a hearing for and rule on his Motion to Terminate State Counsel for
Offenders and Invoke the Faretta Right to Self-Representation. The trial court has set a hearing
on relator’s ability to represent himself. Therefore, we dismiss the petition as moot.

        It is so ORDERED on March 13, 2019.


                                                                      _____________________________
                                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of March, 2019.

                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk of Court




1
  This proceeding arises out of Cause No. CV-15-1805, styled In re the Commitment of Stephen Patrick Black, pending
in the 274th Judicial District Court, Guadalupe County, Texas, the Honorable Gary L. Steel presiding.